DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-5, 
drawn to  a wheel clamping cradle apparatus for confining a vehicle wheel onboard an aircraft tug, the apparatus comprising:  a base plate comprising a resilient flat surface for accommodating the vehicle wheel; a front ramp assembly hingedly coupled to the base plate, the front ramp assembly movable between a lowered position for accepting the vehicle wheel, and a raised position ..., the rear gate assembly movable between a forward position for accepting the vehicle wheel, and a rearward position ... the vehicle wheel is positioned between the first side clamp and the second side clamp; the first side clamp and the second side clamp configured to pivot relative to the base plate, ... the first side clamp and the second side clamp are hingedly coupled to the base plate at an angle, such that in the raised position, the first side clamp and the second side clamp confine the vehicle wheel.
classified in; B64F 1/227 {adapted for directly connecting to aircraft, e.g. trucks without tow-bars}

Claims 6-11, 
drawn to  a wheel clamping cradle apparatus for confining a vehicle wheel, the apparatus comprising: a base plate having a front ramp assembly and a rear gate assembly distal from the front ramp assembly; a first linkage and a second linkage coupling the front ramp assembly to the rear gate assembly, such that the front ramp assembly and the rear gate assembly move in tandem; a first side clamp and a second side clamp, each hingedly coupled to the base plate and the rear gate assembly, the first side clamp and the second side clamp installed on opposing sides of the vehicle wheel and hinged at the base plate such that they swing inward toward the vehicle wheel when raised”.
classified in; B64F 1/12 Anchoring.

Claims 12-16, 
drawn to a wheel clamping cradle apparatus for confining a vehicle wheel, the apparatus comprising: ...; the front ramp assembly and the rear gate assembly each hingedly mounted and movable between a wheel-mounting position and a wheel-confining position; a first side clamp and a second side clamp hingedly coupled to the base plate on opposing sides of the vehicle wheel, and movable between a lower position and an upper position; and .. the vehicle is prevented from lateral and upward, as well as front and back movement.
classified in; B60D 1/28 for preventing unwanted disengagement.

 	The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because ;
in invention I “a wheel clamping cradle apparatus for confining a vehicle wheel onboard an aircraft tug, the apparatus comprising:  ...a resilient flat surface for accommodating the vehicle wheel; ..., the front ramp assembly movable between a lowered position for accepting the vehicle wheel, and a raised position for confining the vehicle wheel; .., the rear gate assembly movable between a forward position ..., and a rearward position... wheel is positioned between the first side clamp and the second side clamp; .. to pivot  transit of the rear gate assembly ...side clamp are hingedly coupled to the base plate at an angle”.
In invention II “a rear gate assembly distal from the front ramp assembly; a first linkage and a second linkage coupling the front ramp assembly to the rear gate assembly, such that the front ramp assembly and the rear gate assembly move in tandem; ... side clamp installed on opposing sides of the vehicle wheel and hinged at the base plate such that they swing inward toward the vehicle wheel when raised”.
In invention III “a wheel-mounting position and a wheel-confining position; ... side clamp hingedly coupled to the base plate on opposing sides of the vehicle wheel, and movable between a lower position and an upper position; and the upper position configured to coincide with the wheel-confining position of the front ramp assembly and the rear gate assembly, such that the vehicle is prevented from lateral and upward, as well as front and back movement.”.


 	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

 	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665